Citation Nr: 1340685	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  07-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include an anxiety disorder and depression.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran previously testified before a Veterans Law Judge in September 2010.  This transcript is of record.

This case was previously brought before the Board in August 2012 and July 2013 at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2013 the Veteran was notified that the Judge who conducted his September 2010 hearing had retired from the Board.  In November 2013 the Veteran requested an additional hearing at the Chicago, Illinois RO.  The Board finds that he is entitled to this hearing before this appeal is adjudicated.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2013).  Accordingly, this appeal is remanded to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the Chicago, Illinois RO at the next available opportunity.  Notify the Veteran of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


